Citation Nr: 1633822	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-08 374	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether placement of the Veteran's VA independent living plan into interrupted status was proper under the provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 RO determination to move the Veteran's independent living services into interrupted status.  The Veteran has perfected a timely appeal to the Board.  Since that time, however, his independent living services have been discontinued by VA, effective in June 2014. 


FINDING OF FACT

The Veteran was not continuing the rehabilitation process to which he had agreed; his cooperation with the program was unsatisfactory.  


CONCLUSION OF LAW

Assignment of interrupted status for the Veteran's independent living services program was proper.  38 U.S.C.A. § 3120 (West 2014); 38 C.F.R. §§ 21.192, 21.197 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The purpose of independent living services is to enable Veterans who have a serious employment handicap and who are determined that the achievement of a vocational goal is not reasonably feasible, to achieve maximum independence in daily living.  These services are not a guaranteed right for all eligible Veterans, but rather are limited to 2,700 Veterans nationwide in each fiscal year.  38 U.S.C.A. § 3120.  

The Veteran had been participating in VA-sponsored vocational rehabilitation until it was determined in 2012 that employment was not a feasible goal for the Veteran.  It was decided that he would be provided with independent living services instead.  

In August 2012, the Veteran had an orientation with his independent living services case manager, during which he was informed that his counselor, working with him during the evaluation process, would establish which services would be necessary to address his independent living needs.  He was informed that the process involved several steps.  First, he would undergo a required evaluation to help determine his independent living needs.  Then he would have specialty consultations, as appropriate, to help identify and evaluate possible independent living needs.  These specialty consultants might include medical specialists, physical therapists, occupational therapists, and/or rehabilitation engineers.  He was informed that independent living services must be consistent with his independent living needs, must assist in overcoming barriers to living more independently, they cannot worsen his disability, they must have measurable goals so that VA can be sure he is making progress, and they must result in improvements that he could continue after the program had been completed, without ongoing VA assistance.  Lastly, he was informed that the program of independent living services is a team effort, meaning that his rehabilitation cannot happen without his own input and dedication.  Both he and his VA case manager were responsible for completing all mutually agreed upon assignments in a timely manner and for keeping all appointments.  The Veteran and the case manager/counselor both signed this document, indicating the Veteran's understanding and agreement with the orientation.  

To begin the Veteran's independent living services program, his counselor attempted to schedule an occupational therapy evaluation for him at the Bay Pines VA Medical Center.  The Veteran requested an appointment at the Miami VA Medical Center instead, as transportation was difficult and he was concerned about a venous problem he was having with his leg.  His counselor attempted to reschedule in Miami, but was unable to do so, due to different VA medical systems within the state of Florida.  She then contacted the Veteran's VA primary care physician, who notified her that the Veteran had regular appointments to see him at the Bay Pines location and opined that traveling to Bay Pines would not be detrimental to the Veteran's health.  She then responded to the Veteran informing him that as he was going to Bay Pines anyway, he should have his independent living services evaluation at that location, and she offered to schedule the appointment immediately before or after his medical appointment in the same location.  At least two such appointments were scheduled.  The Veteran simply called the Bay Pines facility and asked to have them cancelled.  

The Veteran continued to refuse the independent living services evaluation at Bay Pines.  He instead requested fee basis evaluation at a "Fitness and Rehabilitation Center" closer to his home.  Reference to the website of this center reveals that the services provided by this company consist of gym memberships with additional physical therapy services.  These fee basis services were approved and paid for by VA.  The records reflecting these services show that the Veteran was given a thorough history and physical workup and recommendations for physical therapy to improve his range of motion, muscle performance, motor function, and joint mobility were made by the therapists.  He was recommended to have such therapy twice a week for six weeks.  The Veteran, however, only attended four of the recommended twelve sessions.  

In a June 2013 letter, the Veteran's counselor placed his independent living services into "interrupted status."  In the letter, she explained that without the required initial evaluation, no services which might benefit him in his pursuit of better independent living could be identified.  She also explained that the more limited evaluation which had been performed at the fitness and rehabilitation center had resulted in a recommendation for physical therapy only, and the Veteran had indicated he was satisfied with the therapy he received, even though he failed to complete the recommended course.  She pointed out that she viewed the Veteran's failure to undergo the preliminary independent living services evaluation as a lack of cooperation on his part.  It is this decision that the Veteran has disagreed with and has appealed to the Board.  

In support of his petition to resume his program of independent living services, the Veteran has contended that because he was previously enrolled in VA vocational rehabilitation services, that VA should already have enough information to put together a plan of services for him, so that he should not have to attend an evaluation to receive services.  He also contends that requiring him to attend the evaluation at the VA puts undue burdens on him physically and economically, and thus subverts the purpose of VA rehabilitation.  

The independent living program status serves to identify veterans who are being furnished a program of independent living services by VA and assure that such veterans receive necessary services from VA in a timely manner.  When a Veteran's case has been assigned to independent living program status, the case will be terminated from that status, if one of the following occurs:  a Veteran, who has been notified of necessary arrangements to begin a program, the date the program begins and instructions as to the next steps to be taken; fails to report and does not respond to followup contact by the case manager; or declines or refuses to enter the program; or defers entry for more than thirty days beyond the scheduled beginning date, unless the deferment is due to illness or other sufficient reason.  38 U.S.C.A. §§ 3109, 3110, 3120; 38 C.F.R. § 21.192.

A variety of situations may arise in the course of a rehabilitation program in which a temporary suspension of the program is warranted, and the Veteran's case is thereby assigned an "interrupted" status.  In each case, VA must first determine that the Veteran will be able to return to a rehabilitation program or a program of employment services following resolution of the situation causing the interruption.  Assignment to "interrupted" status is made when VA determines that a suspension of services being provided is necessary; and either a definite date for resumption of the program is established or the evidence indicates the Veteran will be able to resume the program at some future date, which can be approximately established.  38 C.F.R. § 21.197.  In situations where termination of all services and benefits received under Chapter 31 is necessary, the Veteran's case is assigned a "discontinued" status.  38 C.F.R. § 21.198(a). 

It is the responsibility of VA to ensure it has made reasonable efforts to inform the Veteran and assure him understanding of the services and assistance that may be provided under Chapter 31 to help him maintain satisfactory cooperation and conduct and to cope with problems directly related to the rehabilitation process, especially counseling services; other services VR&E staff can assist in securing through non-VA programs; and the specific responsibilities of the Veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation.  38 C.F.R. § 21.362(b).

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will:  discuss the situation with the Veteran; arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the Veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).  When mitigating circumstances exist, the case may be continued in "interrupted" status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.

Careful review of the Veteran's vocational rehabilitation file shows that the Veteran has failed to cooperate with both the letter and the spirit of his independent living  services agreement.  He was informed at the beginning of the process that the first step was the initial evaluation, followed by specialist evaluations as indicated.  He has essentially refused to undergo the initial evaluation, offering various excuses for his refusal.  His argument that the VA was already familiar with him as he had participated in vocational rehabilitation for many years fails because the subject matter of the two different kinds of evaluation is entirely different.  

The Veteran's argument that requiring him to attend the evaluation at the VA puts undue burdens on him physically and economically, and thus subverts the purpose of VA rehabilitation, also fails on the basis that the Veteran already attends VA medical appointments at the VA location.  Furthermore, the initial evaluation could be as simple as a single visit.  If additional specialized evaluations are deemed necessary, then those would likely require further visits.  It is important to remember in this regard, that the Veteran is seeking benefits and services from the VA.      

Although a cooperative effort was made for the Veteran to be evaluated closer to his home, the facility which he chose appears to have a much narrower scope than the VA facilities, because it was focused on physical therapy and general fitness.  In any case, the Veteran indicated that he was satisfied with the assistance which he received from the private facility.  

The Veteran has presented a list of needs, but he has refused to undergo the required evaluation to identify whether the items on this list are even the sort of things that VA can pay for, or whether they could be encompassed within the independent living services program at all.  Because these determinations are highly individual, the requirement that he undergo an evaluation is not only written in the law, but is reasonable on its face.  

The law provides two specific consequences for failure to cooperate with the VA counselor's requests and those consequences are interruption from the program, followed by discontinuance from the program, if the problems are not able to be cooperatively overcome.  38 C.F.R. §§ 21.362, 21.364.  Especially in light of the limitation as to the number of Veterans which are served by this program every year, it makes fiscal sense that the case managers can focus their efforts on the particular Veterans who will receive the greatest benefit from their services, which includes those who are most cooperative.  In this case, the VA has determined that no further services can be offered to this Veteran, absent his cooperation, and he was therefore placed into interrupted status effective in June 2013.  The Board upholds this decision.  The appeal is therefore denied.


ORDER

Interruption of the Veteran's VA independent living plan due to his failure to cooperate was proper; the appeal is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


